Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered January 22, 1996, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 1991, defendant was sentenced to five years’ probation upon her plea of guilty of the crime of forgery in the second degree. She was subsequently charged with and, following a hearing, found guilty of violating the terms of her probation. As a result, County Court revoked defendant’s probation and sentenced her to a prison term of 2 to 6 years. Our review of the record discloses that County Court providently exercised its discretion in revoking defendant’s probation. The record establishes by a preponderance of the evidence that defendant left Franklin County without the permission of the Franklin County Probation Department on two separate occasions and, on one such occasion, committed the crime of petit larceny, conduct which directly violated the terms of her probation (see, CPL 410.70 [3]). Given defendant’s lengthy criminal history and her apparent unwillingness to comply with the terms of her probation, the sentence imposed is neither harsh nor excessive (see, People v Langlois, 243 AD2d 775).
*699Mikoll, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.